Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 1 of 10

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

WORLD WAR II THEATRE, INC. CIVIL ACTION NO: 2:19-cv-11187
Plaintiffs

VERSUS SECTION: “J” (3)

DESIMONE CONSULTING DISTRICT JUDGE: CARL J.

ENGINEERING GROUP, LLC; BARBIER

WILLIAM R. O’DONNELL, P.E.;

EVANSTON INSURANCE MAG. JUDGE: MICHAEL B. NORTH

COMPANY; MARKEL SPECIALTY

INSURANCE COMPANY; AND

MARKEL INSURANCE COMPANY
Defendants

KAKA KKKEKAKEKKKKEKAEKKKKKKKAKEKAEKE

MEMORANDUM IN SUPPORT OF DEFENDANT WILLIAM R. O'DONNELL'S
MOTION FOR SUMMARY JUDGMENT

MAY IT PLEASE THE COURT:

Defendant, WILLIAM R. O’DONNELL (“O’Donnell”), files this Memorandum in
Support of his Motion for Summary Judgment to demonstrate that Plaintiff, World War II Theatre,
Inc. (““WWIUTT”) has no cause of action against O’ Donnell, individually.

I. FACTUAL AND PROCEDURAL BACKGROUND

WWIITI cannot make a claim against O’Donnell because WWIITI agreed in its contract
with the Architect, Nichols Brosch Wurst Wolfe & Associates (“Architect”), who hired DeSimone
Consulting Engineering Group, LLC (“DeSimone”) as a consultant, to only to make claims against
the limited liability companies involved in the construction project rather than any individual

directors, officers, or employees. On May 25, 2017, the Architect and DeSimone executed a

{00676727.DOCX;1}
Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 2 of 10

contract (the “Architect-Consultant Agreement”)! in which DeSimone agreed to serve as a
consultant structural engineer in the construction of a hotel adjacent to the WWII Museum (“Hotel
Project”). The terms of the Architect-Consultant Agreement incorporate the terms of a written
agreement between the owner, WWIITI, and the Architect” (“Owner-Architect Agreement”).? The
Architect-Consultant Agreement provides, “any claim, dispute or other matter in question arising
out of or relating to this [Architect-Consultant] Agreement shall be subject to the same dispute
resolution provisions as set forth in the [Owner-Architect] Agreement.”

One of the terms in the Owner-Architect Agreement relating to dispute resolution, §8.1.4,
unequivocally bars WWIITI from taking any legal action against any individuals employed by the
Architect or any of the Architect’s consultants because the Architect and its consultants are all
Limited Liability Companies (LLCs). Should a claim arise in the execution of the Hotel Project
WWIITI can only seek remedies from the LLCs themselves, rather than any of the individuals.
This provision is thus incorporated into the Architect-Consultant Agreement between DeSimone

and the Architect. WWITI does not dispute that DeSimone is an LLC and was employed as one

of the Architect’s consultants for the Hotel Project. It is also undisputed that O’Donnell was

 

l See, AIA Document C401-2007 Standard Form Agreement Between Architect and Consultant, dated May 24",
2017, attached as Exhibit A to Affidavit of William R. O’Donnell.

2 Architect-Consultant Agreement, §1.1 (“[T]he Architect’s agreement with the Owner, known as the Prime
Agreement, ... is attached... and made part of this Agreement”).

3 See, AIA Document B101-2007 Standard Form Agreement Between Owner and Architect, dated March 6", 2017,
attached as Exhibit B to Affidavit of William R. O’Donnell.

4 Architect-Consultant Agreement supra. at 7, §8.1.

> Owner-Architect A greement, §8.1.4: “The Owner acknowledges that the Architect and its consultants are limited
liability entities and agrees that any claim made by it arising out of any act or omission of any director, officer or
employee of the Architect, or its consultants, in the execution or performance of this Agreement, shall be made
against the entity and not against any of their individual directors, officers or employees unless it is required to
secure application of any insurance provided by the Architect under this Agreement.”

{00676727.DOCX;1} 2
Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 3 of 10

employed by DeSimone and working on behalf of DeSimone as the “Consultant’s Designated
Representative.” °

On April 23, 2019, WWIITI filed a Petition for Damages in the Louisiana Civil District
Court for the Parish of Orleans against DeSimone, O’Donnell, Evanston Insurance Company,
Markel Specialty Insurance Company, and Markel Insurance Company (the “Defendants”). The
Defendants subsequently removed the case to Federal Court on the grounds of diversity of
citizenship on June 12, 2019.

As set forth in more detail below, WWIITI cannot maintain its negligence claim against
O’Donnell because WWIITI contracted not to file any claims against any individuals working on
behalf of the Architect’s consulting LLCs.

I. LAW AND ARGUMENT

O’Donnell should be dismissed from the present claim as a matter of law, as he is protected
by WWIITI’s contract, which bars WWIITI from taking action against any individuals working
on behalf of LLCs. This provision in the Owner-Architect Agreement barring WWIITI from taking
action against individuals is incorporated into the Architect-Consultant Agreement, to which
DeSimone is a party.

A. Summary Judgment Standard
Rule 56 of the Federal Rules of Civil Procedure sets forth the basic law applicable to a

Motion for Summary Judgment. Summary judgment is appropriate when the moving party

demonstrates that there is no genuine issue of material fact.’ Rule 56 provides:

 

6 4rchitect-Consultant A greement, supra. at 1.

7 Int'l Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (Sth Cir. 1991).

{00676727.DOCX:;1} 3
Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 4 of 10

A party may move for summary judgment, identifying each claim or defense--or
the part of each claim or defense--on which summary judgment is sought. The court
shall grant summary judgment if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.
The court should state on the record the reasons for granting or denying the motion.®

Mere existence of some alleged factual dispute between the parties will not defeat an
otherwise properly supported motion for summary judgment; the requirement is that there be no
genuine issue of material fact.? A genuine issue of material fact exists if a reasonable jury could
return a verdict for the nonmoving party.'°

A party may demonstrate the absence of a genuine issue of material fact by “citing to
particular parts of materials in the record, including depositions, documents, electronically stored
information, affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials”'! Substantive law will

 

8 Fed. R. Civ. P. 56.
° Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

10 United States ex rel. Talamo v. Fresenius Med. Care Holdings, Inc., No. CV 17-3509, 2019 WL 2869075, at *6
(E.D. La. July 3, 2019), appeal dismissed sub nom. United States of Am., ex rel, CHERI TALAMO, Plaintiff -
Appellant v. FRESENIUS MEDICAL CARE HOLDINGS, INCORPORATED; SPECTRA LABORATORIES,
INCORPORATED; BIO-MEDICAL APPLICATIONS OF MARYLAND, INCORPORATED, BIO-MEDICAL
APPLICATIONS OF LOUISIANA, L.L.C.; RENAL CARE GROUP, INCORPORATED, BIO-MEDICAL
APPLICATIONS OF LOUISIANA, INCORPORATED; FRESENIUS MEDICAL CARE LOUISIANA DIALYSIS
GROUP, L.L.C.; MELISSA LAPWORTH, Registered Nurse; HEATHER CLARK, Registered Nurse; NANCY
LANDRIEU, Registered Nurse, Defendants - Appellees, No. 19-30614, 2019 WL 7811328 (Sth Cir. Nov. 6, 2019)

1 Td; SCB Diversified Mun. Portfolio v. Crews & Assocs., No. CIV.A. 09-7251, 2012 WL 13708, at *3 (E.D. La.
Jan. 4, 2012).

{00676727.DOCX;1} 4
Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 5 of 10

.2 Material facts are not genuinely disputed when a rational trier

identify which facts are material
of fact could not find for the nonmoving party upon a review of the record taken as a whole.
A party seeking summary judgment bears the burden of showing absence of genuine
issue of material fact.' The court must consider the evidence, review the facts, and draw any
appropriate inferences based on the evidence in the light most favorable to the nonmoving
party.!° A court only draws reasonable inferences in favor of the nonmovant “when there is an

actual controversy, that is, when both parties have submitted evidence of contradictory facts.”!®

A court may not resolve credibility issues or weigh evidence on a summary judgment motion.!”
Rule 56 mandates the entry of summary judgment after adequate time for discovery and
upon motion, against a party who fails to make a showing sufficient to establish the existence of
an element essential to that party’s case, on which that party will bear the burden of proof at
trial.!* “‘[U]nsubstantiated assertions,’ ‘conclusory allegations,’ and merely colorable factual

bases are insufficient to defeat a motion for summary judgment.”!? The moving party will be

“entitled to a judgment as a matter of law” because the nonmoving party has failed to make a

 

2 Anderson, 477 U.S. at 248.

13 United States ex rel. Talamo, 2019 WL 2869075, at *6, citing Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986); Equal Emp't Opportunity Comm'n v. Simbaki, Ltd., 767 F.3d 475, 481 (Sth Cir.
2014).

4 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

15 United States ex rel. Talamo, 2019 WL 2869075, at *6, citing Tolan v. Cotton, 572 U.S. 650, 656 (2014); Daniels
v. City of Arlington, 246 F.3d 500, 502 (Sth Cir. 2001).

16 Id, citing Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (citing Lujan v. Nat'l Wildlife
Fed'n, 497 U.S. 871, 888 (1990)).

17 Id., citing Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (Sth Cir. 2008).
18 Celotex Corp., 477 U.S. at 322.
19 United States ex rel. Talamo, 2019 WL 2869075, at *6, citing Anderson, 477 U.S. at 249-50; Hopper v. Frank, 16

F.3d 92, 97 (Sth Cir. 1994).

{00676727.DOCX;]} 5
Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 6 of 10

sufficient showing on an essential element of the nonmoving party’s case with respect to which
that party has the burden of proof.”°
B. O’Donnell is not personally liable for actions performed on behalf Limited Liability
Company, DeSimone Consulting Engineering Group.

WWIITI’s claim does not offer any argument as to why O’Donnell should be personally
liable for any of the alleged damages. At all times, O’Donnell was acting in furtherance of the
contract between DeSimone and the Architect. WWITI’s Petition alleges:

[O’Donnell] is a partner of DeSimone and serves as the managing principal of

DeSimone’s Miami Office. The Contract between [the Architect] and DeSimone

identifies O’Donnell as DeSimone’s “designated representative” for purposes of

the Hotel Project. On information and belief, O’Donnell either prepared the

structural design drawings for the Hotel Project and/or they were prepared under
his supervision.”!

Here, WWIITI acknowledges that any work or oversight O’Donnell contributed to the
structural design drawings for the Hotel Project was in furtherance of what DeSimone agreed to
do for the Architect in the Architect-Consultant Agreement, and O’Donnell did the work as a
representative of DeSimone.

Since the inception of this litigation, O’ Donnell has maintained that he was inappropriately
added as a Defendant. O’Donnell has referred Plaintiff to the Owner-Architect Agreement, which
bars claims against individual directors, officers, or employees of the Architect and its consultants.
This provision Section § 8.1.4 of Owner-Architect Agreement provides:

The Owner [(WWIITD] acknowledges that the Architect and its consultants

[(DeSimone)] are limited liability entities and agrees that any claim made by it

arising out of any act or omission of any director, officer or employee of the

Architect, or its consultants, in the execution or performance of this Agreement,
shall be made against the entity and not against any of their individual directors,

 

20 Celotex Corp., 477 U.S. at 323.

7 See, Plaintiff's Petition for Damages, § 9 [Doc. 1-2].

{00676727.DOCX;1} 6
Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 7 of 10

officers or employees unless it is required to secure application of any insurance
provided by the Architect under this Agreement.”

WWIITI claims the provision is inapplicable because neither O’Donnell nor DeSimone
was a party to the Owner-Architect Agreement. However, WWIITI’s position is misguided

because the Architect-Consultant Agreement identifies O’Donnell as DeSimone’s representative,

23

and not as a separate party to the contract.*’ The Architect-Consultant Agreement incorporates the

terms of the Owner-Architect Agreement.”4 Section § 1.1 of the Architect-Consultant Agreement
provides:

A copy of the Architect’s agreement with the Owner, known as the Prime
Agreement...is made a part of this Agreement. All provisions, responsibilities,
obligations and scope of services incurred either specifically or by reasonable
inference by the Architect in the Prime Agreement shall be made a part of the
Consultant’s services as part of this Agreement. In case of discrepancies between
this Agreement and the Prime Agreement, the Prime Agreement shall take
precedence.

Under Louisiana law, the interpretation of an unambiguous contract is an issue of law for
the court.”° Interpretation of a contract is the determination of the common intent of the parties.”°
When the words of a contract are clear and explicit and lead to no absurd consequences, no further

27

interpretation may be made in search of the parties’ intent.’ The rules of construction do not

authorize a perversion of words or the exercise of inventive powers to create ambiguity were none

 

22 Owner-Architect Agreement, Section § 8.1.4

23 Architect-Consultant Agreement, at 1.

24 Architect-Consultant Agreement, §1.1

25 Amoco Prod. Co. v. Texas Meridian Res. Expl. Inc., 180 F.3d 664, 668 (5th Cir. 1999)[Louisiana].
6 La. Civ. Code art. 2045.

27 La. Civ. Code art. 2046; Amoco Prod. Co., 180 F. 3d at 668.

{00676727.DOCX;1} 7
Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 8 of 10

exists.?8 “A contract provision is not ambiguous where only one of two competing interpretations
is reasonable or merely because one party can create a dispute in hindsight.””?

Considering Louisiana law on contract interpretation and looking at the plain meaning of
the words in Section § 8.1.4 of the Owner-Architect Agreement, WWIITI has thus specifically
agreed NOT to take legal action against individual members of the Architect or its Consultants for
acts in execution or performance of the Owner-Architect Agreement. Then considering the plain
language of the Architect-Consultant Agreement, Section § 8.1.4 is incorporated into the
Architect-Consultant agreement and thus applies to DeSimone and O’Donnell. Therefore,
WwWIUTI can take no action against O’Donnell as an individual for acts pursuant to the Architect-
Consultant Agreement.

Further, WWIITI claims that O’Donnell should not be dismissed because La. Civ. Code
art. 2004 nullifies Section § 8.1.4. La. Civ. Code art. 2004 provides: “Any clause is null that, in
advance, excludes or limits the liability of one party for intentional or gross fault that causes
damage to the other party.”

In its Petition for Damages, WWIITI alleges that DeSimone and O’Donnell owed it a
professional duty of care and that they both committed gross negligence in their performance of

those duties.?° Under Louisiana law, gross negligence is “willful, wanton and reckless conduct that

falls between intent to do wrong and ordinary negligence.”?! Gross negligence is substantially and

 

28 Cadwallader v. Allstate Ins. Co., 2002-1637 (La. 6/27/03); 848 So. 2d 577, 580.

29 Amoco Prod. Co., 180 F. 3d at 668-69, quoting Texas Eastern Transmission Corp. v. Amerada Hess Corp., 145
F.3d 737, 741 (Sth Cir.1998)(citing Lloyds of London v. Transcontinental Gas Pipe Line Corp., 101 F.3d 425, 429
(Sth Cir.1996).

ad Plaintiff's Petition for Damages, ¥ 33.

31 Houston Expl. Co. v. Halliburton Energy Servs., Inc., 269 F.3d 528, 531 (5th Cir. 2001)[Louisiana].

{00676727.DOCX;1} 8
Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 9 of 10

appreciably higher in magnitude than ordinary negligence.** Louisiana courts have defined gross
negligence as “the entire absence of care;” the “want of even slight care and diligence;” the “utter
disregard of the dictates of prudence, amounting to complete neglect of the rights of others;” and
when one “has intentionally done an act of unreasonable character in reckless disregard of the risk
known to him, or so obvious that he must be taken to have been aware of it, and so great as to
make it highly probable that harm would follow.”?? However, the Plaintiff does not cite any gross
negligence specific to O’Donnell which would nullify Section § 8.1.4 of the Owner-Architect
Agreement pursuant to La. Civ. Code art. 2004.
It. CONCLUSION

O’Donnell’s Motion for Summary Judgment should be granted because WWIITI has no
cause of action against O’ Donnell individually based the terms of the Owner-Architect Agreement
and Architect-Consultant Agreement. WWIITI contracted in the Owner-Architect Agreement that
it would not hold any individual directors, officers, or employees of the Architect or its consultants
liable, should any claims arise from their work on the Hotel Project. The Architect-Consultant
Agreement unambiguously incorporates these terms. Because O’Donnell is the Managing
Principal of DeSimone’s Miami office, and because DeSimone is a consultant to the Architect,

WWIITT has no right to make any claims against O’ Donnell as an individual.

 

32 Id., at 532, referencing Orthopedic & Sports Injury Clinic v. Wang Labs., Inc., 922 F.2d 220, 224 (Sth Cir. 1991).

33 Houston Expl. Co., 269 F.3d at 532; Orthopedic & Sports Injury Clinic, 992 F.2d at 224; Hendry Corp. v. Aircraft
Rescue Vessels, 113 F.Supp. 198, 201 (E.D.La.1953); State v. Vinzant, 200 La. 301, 315, 7 So.2d 917, 922 (1942).

{00676727.DOCX:1} 9
Case 2:19-cv-11187-CJB-MBN Document 26-1 Filed 02/18/20 Page 10 of 10

Respectfully Submitted:

DEGAN, BLANCHARD & NASH

/s/Charles B. Long

Sidney W. Degan, III (#4804)

John M. Futrell (#5865)

Charles B. Long (#22824)

400 Poydras Street, Suite 2600

New Orleans, Louisiana 70130

Telephone: 504-529-3333

Facsimile: 504-529-3337

Counsel for Defendants, DeSimone Consulting
Engineering Group, LLC and William O’Donnell

CERTIFICATE OF SERVICE

I hereby certify that the above and foregoing has been served upon all known parties of

record via facsimile and United States mail, properly addressed and postage pre-paid on this 18"

day of February, 2020.

{00676727.DOCX:1}

/s/Charles B. Long
CHARLES B. LONG

10
